DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 04/12/2021 has been entered and considered. Upon entering claim 1 has been amended.
Allowable Subject Matter
Claims 1-6 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a plurality of energy collectors suitable to initially collect from the indoor work environment and later provide accumulated power to, for eventual output from, the at least one power unit, wherein the plurality of energy collectors comprise at least kinetic collectors on chairs, pedal collectors under desks, radio frequency collectors on computer screens, heat collectors on dividing panels between desks, and light collectors on desks” and in combination with other limitations.
Claims 2-6 and 9-20 depend on the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.